DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/965,966, filed on 05/10/2021.       
Claims 1-20 are pending and have been examined. 



		
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter is  considered new matter.  Specifically, independent claims 1, 8, and 15 include the limitation “determining that the identified one or more assets do not have an associated incentive.”  However, the only references to any kind of determination the examiner can find in the specification is in paragraphs [0036] and [0051] in which it describes an incentive being generated and in [0056] in which it is determined that the asset does not have an APPROPRIATE incentive, and so an incentive is generated.  This is not the same as not having an incentive associated at all.  Based on other portions of the specification, an appropriate incentive would be such as adjusting the amount of a percent discount, such as adjusting 5% off to be 10% off in response to the user data, such as user mood, the purchase information, and the asset ontology.  Adjusting the amount of an incentive, for example, is not the same as there being no associated incentive at all and generating one.  Further, the specification gives no detail as to how the incentive being appropriate is even determined, much less how an incentive would be generated if there was not already one associated.  Therefore, the limitation is considered new matter and appropriate correction is required.      


	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1, 8, and 15 are directed to statutory subject matter.  Claim 8 claims a method, or process.  A process is a statutory category for patentability.  Claim 1 claims a system comprising one or more processors and a memory.  Therefore the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 15 claims a non-transitory computer-readable medium.  Therefore, the medium is interpreted as an article of 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1, 8, and 15 are directed to “generating an asset ontology, obtaining current transaction information associated with a current transaction, updating, in response to obtaining the current transaction information, a subscriber profile based on the current transaction information, selecting, in response to the updating the subscriber profile, one or more subscriber roles based on the updated subscriber profile, identifying, in response to the selecting the one or more subscriber roles, one or more assets based on the one or more subscriber roles and the asset ontology, dynamically generating, in response to the identifying the one or more assets and determining that the identified one or more assets do not have an associated incentive, one or more incentives based on the one or more assets.”  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally or using a pen and paper by a human operator with access to the transaction data and the user profile.  The generation of an asset ontology could easily be done mentally with aid of a pen and paper.  The obtaining of transaction data is simply any accessing of data during the mental process.  The selecting and identifying steps are clearly mental steps that could be done simply by analyzing and evaluating the data and then making a selection of an asset and an incentive.  The updating of the data similarly is considered a mental step.  The dynamic generation of one or more incentives only automates what can be done mentally by such as a business owner who dynamically generates an offer to a customer when an incentive is not already available based on the user profile, which could be a known frequent 
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the providing and presenting of the incentive.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner does not consider the receiving and providing of data a practical application.  The claims also recite the actual obtaining of the transaction information and updating of the profile data based on the transaction data.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite one or more processors an an “API.”  However, the processors and “API” are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor and API are used as a tool to automate the abstract idea.  The general use of an API at the time of the invention, 2018, for communication and specific known functionalities is considered to only automate the abstract idea, as the use of API’s is well known in the computer arts.  Finally, the providing of the incentives at substantially a same time as the current transaction is processed at the POS is considered part of the providing step and not a practical application, as the mental process of selecting an incentive and then conventional activity such as providing it at the POS at substantially the same time as the transaction processing (such as “checking out”) is simply a timing decision that could be done mentally, such as at a Costco 
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the providing and presenting of the incentive.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also recite the actual obtaining of the transaction information and updating of the profile data based on the transaction data.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite one or more processors and an API.  However, the processors and API are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor and API are used as a tool to automate the abstract idea.  At the time of the invention, namely 2018, the use of API’s to automate known functionalities is well known in the computer arts.  Finally, the providing of the incentives at substantially a same 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely obtaining and updating the data, performing several evaluation and selection steps, and then presenting the incentive.    There is no technical step or combination of additional elements that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 further limits the asset ontology, and therefore the step is considered part of the abstract idea, as weighted links could still be incorporated mentally using a pen and paper.  Claim 3 is considered conventional computer functioning, as “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  Claim 4 is considered part of the abstract idea, as it simply repeats the updating step periodically based on more available data.  Claims 5 and 6 are considered insignificant extra-solution activity, as the type of asset or incentive does not change the nature of the invention or the analysis (see MPEP 2106.05 (g)).  Claim 7 is considered an extension of the abstract idea, as evaluating redemption data to make a determination of 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Greene, et al., Pre-Grant Publication No. 2018/0137500 A1.
Regarding Claims 1, 8, and 15, Mardikar teaches:
A method (point of sale  (see at least such as [0059] in which the system facilitates purchases and targets users who have items in the cart for checkout, and the system is therefore a point of sale system) computing system) (medium)…comprising:
an application programming interface (see at least [0024] and [0033] in which the user system and merchant system can be implemented via API’s and in which an installed application on the merchant system can interface with various API’s; the examiner notes that the applicant’s filed specification only mentions an API once, at [0038], in which some or all of the functionalities can be incorporated into the system via API, therefore the broadest reasonable interpretation is taken in the examination of the claim and since the reference teaches that the merchant system and user system could be implemented via API, under broadest reasonable interpretation any or all of the functionalities could be performed via the API) 
obtaining… current transaction information associated with a current transaction, the current transaction information being obtained in response to the current transaction being processed by the  point of sale computing system (see [0034], [0039]-[0040] in which historic transaction data is stored in the user profile, and see also [0059] and [0062]-[[063] in which the current transaction data is obtained when a user initiates a transaction, such as on a checkout page of a website)
updating… in response to the obtaining the current transaction information, a subscriber profile based on the current transaction information (see [0031], [0039]-[0040], and [0059]-[0060] in which the profile is updated with the current browsing and transaction data)
selecting… in response to the updating the subscriber profile, one or more subscriber roles based on the updated subscriber profile (see at least [0040] and [0061]-[0062] in 
identifying…, in response to the selecting the one or more subscriber roles, one or more assets based on the one or more subscriber roles (see [0062]-[0064], including [0063] which makes clear that the subscriber role for the current targeting is selected based on recent updated user profile activity and current transaction data) 
dynamically generating…, in response to the identifying the one or more assets, one or more incentives based on the one or more assets (see [0043], [0059], and [0062]-[0064] in which offers are  generated for presentation in real-time in response to a user checkout event and in response to user profile and characteristic analysis; see also especially  [0063] in which offers parameters can be adjusted in real time in response to the analysis)
providing…, in response to the selecting the one or more incentives, the one or more incentives to a subscriber system, thereby causing the subscriber system to present the one or more incentives at substantially a same time as the current transaction is processed by the point of sale system (see [0059] and [0062]-[0064] in which the offers are presented to the user, including in [0063] in which the offers can clearly be associated with the current transaction and transaction data, which would inherently mean the offer would be presented at substantially the same time, such as when the user is on the checkout page of a website)

Mardikar, however, does not appear to specify:
generating… an asset ontology
identifying…one or more assets based on the asset ontology
Zoldi  
generating… an asset ontology (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology) 
identifying…one or more assets based on the asset ontology (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology; see also abstract and [0112] in which the user profile, which includes the item hierarchy, is used to select offers to target to the user) 
It would be obvious to one of ordinary skill in the art to combine Zoldi with Mardikar because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and using an asset ontology would allow for a structured reference for product selection related to or beyond the immediate identified item.
Mardikar and Zoldi, however, does not appear to specify:
and determining that the identified one or more assets do not have an associated incentive
Greene teaches:
and determining that the identified one or more assets do not have an associated incentive (see [0049]-[0051] and [0054] in which a particular incentive amount for an asset is dynamically generated for a real-time transaction with a mobile wallet in response to various user and situational factors; the examiner notes that the broadest reasonable interpretation of the claim is taken in light of the 112a rejection above and [0056] of the applicant’s filed specification which describes the determining that there is not an “appropriate” incentive)
It would be obvious to one of ordinary skill in the art to combine Greene with Mardikar and Zoldi because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and 


Regarding Claims 5, 12, and 19, the combination of Mardikar, Zoldi, and Grene teaches:
the method of claim 8…
Mardikar further teaches:
wherein the one or more assets include any of one or more products, services, and events (see [0061]-[0063])

Regarding Claims 6, 13, and 20, the combination of Mardikar, Zoldi, and Greene teaches:
the method of claim 8…
Mardikar further teaches:
wherein the one or more incentives include one or more redeemable promotional offers (see [0063]-[0064])


Claims 2-4, 9-11, and 16-18 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Greene, et al., Pre-Grant Publication No. 2018/0137500 A1 and in further view of Yildiz, et al., Pre-Grant Publication No. 2013/0218887 A1.
Regarding Claims 2, 9, and 16, the combination of Mardikar, Zoldi, and Greene teaches:
the method of claim 8…
Mardikar, Zoldi, and Greene, however, does not appear to specify:
wherein the asset ontology comprises a weighted node graph including one or more asset nodes, one or more non-asset nodes, and at least one weighted link between a particular asset node of the one or more asset nodes and a particular non-asset node of the one or more non-asset nodes
Yildiz teaches:
wherein the asset ontology comprises a weighted node graph including one or more asset nodes, one or more non-asset nodes, and at least one weighted link between a particular asset node of the one or more asset nodes and a particular non-asset node of the one or more non-asset nodes (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061] in which a weighted node graph with links with particular weights is used to identify particular interests, such as for a product, for targeting, and the nodes can be assets as well as non-assets like a category or a demographic linked to an asset)
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Greene because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and weights would allow for identification of multiple inter-related nodes in a manner well-organized and easily accessible for identification of assets for targeting.


Regarding Claims 3, 10, and 17, the combination of Mardikar, Zoldi, Greene, and Yildiz teaches:
the method of claim 9…
Markidar further teaches:
subscriber roles (see at least [0040] and [0061]-[0062] in which based on current and recent activity, a subscriber role [in this reference called persona or mood) is selected for use in targeting offers and other content)
Zoldi further teaches:
wherein the identifying the one or more assets further includes receiving the one or more subscriber roles as input values for the asset ontology, traversing the item hierarchy based on the input values, and identifying the one or more assets based on the traversal (see [0030] and [0034]-[0035] which teaches generation and use of an item hierarchy which is considered an asset ontology and identification of a segment such as “wealthy urban,” which is a type of subscriber role) 
Yildiz further teaches:
wherein the identifying the one or more assets further includes traversing the graph based on the input values, and identifying the one or more assets based on the traversal (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061] in which a weighted node graph with links with particular weights is used to identify particular interests, such as for a product, for targeting, and the nodes can be assets as well as non-assets like a category or a demographic linked to an asset)
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Greene because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and 

Regarding Claims 4, 11, and 18, the combination of Mardikar, Zoldi, Greene, and Yildiz teaches:
the method of claim 9…
Zoldi further teaches:
progressively updating, based on subsequent transaction information, the asset ontology  (see [0030], [0038], and [0043]
It would be obvious to one of ordinary skill in the art to combine Zoldi with Mardikar because Mardikar already uses user profile data including past and present user purchase and other user data to infer products and items to target offers for, and using an asset ontology would allow for a structured reference for product selection related to or beyond the immediate identified item.
Yildiz further teaches:
progressively updating, based on subsequent transaction information, the asset ontology to include any of one or more new nodes, new links, and modified link weights (see Abstract, [0003]-[0008], [0015], [0041]-[0044], and [0061])
It would be obvious to one of ordinary skill in the art to combine Yildiz with Mardikar, Zodli, and Greene because Zoldi already teaches an item hierarchy for use in identifying assets for targeting, and it includes non-asset information, and using a graph with nodes and weights would allow for identification of multiple inter-related nodes in a manner well-organized and easily accessible for identification of assets for targeting.



Claims 7 and 14 are rejected under 35 USC § 103 as being unpatentable over Mardikar, Pre-Grant Publication No. 2012/0158503 A1 in view of Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 and in further view of Greene, et al., Pre-Grant Publication No. 2018/0137500 A1 and in further view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1.
Regarding Claims 7 and 14, the combination of Mardikar, Zoldi, and Greene teaches:
the method of claim 8…
Mardikar, Zoldi, and Greene, however, does not appear to specify:
determining whether the one or more incentives have been redeemed by the subscriber 
system
determining a result of an incentive campaign based on the determining whether the one or more incentives have been redeemed by the subscriber system
Apple teaches:
determining whether the one or more incentives have been redeemed by the subscriber 
system and determining a result of an incentive campaign based on the determining whether the one or more incentives have been redeemed by the subscriber system (see [0629], [0842]-[0847], [0933]-[0934], and [1191]-[1195] in which user advertisement response such as conversions are tracked and ROI for the campaign is calculated based on the conversion rate)
It would be obvious to one of ordinary skill in the art to combine Apple with Mardikar, Zoldi, and Greene because Mardikar already teaches analysis of user purchase data as well as offer targeting data for further marketing and analysis in [0065]-[0069], but does not specifically discuss redemption of incentives, and using redemptions as a measure of campaign success would measure not only impressions, but actual user response, since the 


Response to Arguments
Regarding the rejections based on 35 USC 101
Regarding the applicant’s argument on pages 7-8 of the response that the claims are eligible under Step 2A, Prong 2 of the analysis because by including an API the claims represent an improvement in the functioning of the computer, as the API allows a point of sale computing system to efficiently perform the recited functionality with limited computing resources and without requiring a lot of locally installed and executed applications, and the claims recite a specific configuration for an improved point of sale system:
First of all, the examiner points out that the computer functioning is not improved, as the processor and memory are operating in the manner that they would be expected to, and there are no improvement in such as processing speed and efficiency as would be found in the Enfish decision as a result of the use of the self-referential table.  The API does not improve the functioning of the computer, it only facilitates automation of the mental steps of the abstract idea.  The examiner reminds the applicant that identifying an abstract idea that the claims are directed to does not mean that each and every limitation of the entire claim is fully performed mentally.  But, the presence of an API, a computer, a processor, a network, or a display does not automatically take the claims out of the realm of being directed to an abstract idea.   The fact that the mental steps are automated via an API rather than such as an application on a phone, a processor and memory in conjunction with a display, or other such automation is not considered by the examiner to be a practical application.  And, the examiner takes Official Notice that the specific configuration including an API is not a new and improved or novel configuration, as the point of sale computing system including an API is not a new concept, BASCOM, which sets it apart from the prior art and which allows for a new and improved functionality, such as the server-side individualized internet filtering of BASCOM.
Regarding the applicant’s argument on pages 8-9 of the response that the claims are eligible under Step 2B of the analysis because the claims recite significantly more as they require an API an API provides such features and functionality that are neither well-known, routine, or conventional:
  The examiner responds that the limitations are not significantly more only because they are performed “by an API.”  The use of the API is considered conventional computer functioning, as the API is recited at a high level of generality and is used on a conventional and generic manner to automate the mental steps of the abstract idea.  It is not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Further, the applicant simply states that “using an API of a point of sale system to provide such features and functionality are neither well-known, routine, nor conventional in the art, and are outside the scope of the alleged abstract idea of a mental process.”  However, no rationale is given for this statement, and the examiner disagrees and point the applicant to the updated 101 rejection above for the rationale the examiner based his rejection on when considering the claims as newly amended.
The examiner further points out that there is no description in the applicant’s filed specification of a special purpose API or any kind of improvement in functionality or special features facilitated by the API.  Instead, the API is only briefly described in [0038] of the specification in describing that the functionalities of the system could be incorporated into the computing system either via an API or directly installed onto the system.  The examiner considers this a generic recitation at a high level of generality.
 Therefore, the arguments are not persuasive and the rejection is sustained.       


   Regarding the rejections based on 35 USC 103
The arguments regarding the 103 rejection have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the amendments.



Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Sayler, et al., Pre-Grant Publication No. 2016/0048860 A1- see at least [0044] in which discount amount for an offer is dynamically tailored to a user

Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682